DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 2 is objected to because of the following informalities:  
Claim 2 should end with a period (.), not with a comma (,).
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
Please note, Equations 1a and 1b are hardly legible. Please provide clear legible version of the equations in the response to this office action.

    PNG
    media_image1.png
    310
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    908
    media_image2.png
    Greyscale


Fig. Equations as seen in the specification.
Appropriate correction is required.
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, note that in the recitation of “wherein the output plate ----, and is mounted on the one transmission line, and wherein the output plate ---- an electrical length of equal or less than /4 radian for a signal subject to the Doherty amplifier device.”, is not clear what is mounted on the one transmission line? If it is one of the one terminal, the end terminal or the external port, which one is mounted on the one transmission line? Please note there is no reference designation in the drawing or in the specification indicating ‘one terminal’, the ‘end terminal’ or the ‘external port’ about the one transmission line or the other transmission line. 
Also both in claim 1 and 6, one can understand that the third or the other transmission line having a length of equal or less than /4 radian but it is not clear how output plate could have a length of equal or less than /4 radian? Unless output plate is just another transmission line? 
For examination purposes, ‘one terminal’ is considered on considered as mounted on one transmission line, if applicant meant otherwise, please clarify how?
Also, the output plate length can’t be reconciled by the examiner for examination on merit unless clarified by the applicant.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2020/0067459, effectively filed on 23 August 2018 earlier than the effective filing date 28 October 2019 of the current application).
Regarding claims 1 & 6, Ahmed (i.e. Figs. 4-6) discloses a Doherty amplifier device (module 400) that amplifies an input radio frequency signal (input RF signals, §0001), the Doherty amplifier device having a back-off level (inherent for Doherty amplifiers, that the carrier or main amplifier, usually biased Class AB, provides amplification of the input signal until a saturation is reached which is known as the back-off level and then the peaking amplifier, usually biased class C, kicks in and together the carrier and peaking amplifier provides amplification until the saturation of both amplifiers reaches which is known as the peak power level of the Doherty amplifier, §0046) that is smaller than a preset amount from saturated power (peak power capability of the Doherty amplifier, carrier and peaking amplifier combined) in an output thereof, the Doherty amplifier device comprising:
[AltContent: textbox (BP)][AltContent: arrow]
    PNG
    media_image3.png
    653
    813
    media_image3.png
    Greyscale

Fig 4 of Ahmed reproduced for ease of reference.

a composite packaged amplifier (Doherty amplifier module 400) having a bottom plate (Substrate 410, a multi-layer substrate, which includes a plurality of metal layers, has a component mounting surface 412, where the patterned top metal layer 515 includes a plurality of conductive contacts, microstrip lines, and traces ( e.g., elements 461, 490-494, 474, 495-498), which facilitates electrical connection to die and other components that are coupled to the mounting surface 412, §0054, the conductive landing pads are considered in this context as the bottom plate to receive the carrier (432) and peaking amplifier (452) dies, §0051) and an output plate (conductive metal traces 461, 474, 495, 498 are considered in this context as the output plate to receive output matching and biasing elements) on the substrate (410);
a carrier amplifier (carrier amplifier die 432 or a first amplifier for claim 6) for amplifying the input RF signal, the carrier amplifier saturating output power thereof at the back-off level (inherent design criteria of a Doherty amplifier), and provided on the bottom plate (conductive landing pad to receive the carrier amplifier die (432) part of the bottom plate);
a peak amplifier (peaking amplifier die 452 or a second amplifier for claim 6) configured to show a substantial leak (biased class C, hence doesn’t turn on until a threshold of power level is reached at the input of the peaking amplifier) when the Doherty amplifier in an output thereof is smaller than the back-off level (until the carrier amplifier reaches close to saturation as mentioned above as inherent for Doherty amplifier), the peak amplifier turning on at the back-off level, and saturating an output thereof at the saturate power, and provided on the bottom plate (conductive landing pad claim 4, the carrier (432) and peak (452) amplifiers each is connected to an input matching circuit (491-425-491 for carrier amplifier and 494-427-492 for the peaking amplifier) independently;
a combining node (combining node 480 at which the amplified and delayed carrier amplifier signal is combined, in phase, with an amplified peaking amplifier signal, §0082) that combines an output of the carrier amplifier with an output of the peak amplifier; wherein per claim 2, one terminal (left end of 474) of the output plate is connected to the combining node (480) by a plurality of wiring (bond wires 475, see Fig. 4 above), which also reads on the section of limitation of claim 6 that a plurality of wirings (bond wires) connecting to one terminal of the combining node side of the output plate and the combining node), and  wherein per claim 3, the one terminal (left end of 474) of the output plate is opposite to a point connecting to the other transmission line (other transmission line is physically at the right end 474, see Fig. 4 above) and per claim 5, a terminal (bottom terminal for the capacitance 486 is on the substrate 410) provided on the substrate, is connected to the other transmission line (497) via a capacitance (486).
an output matching circuits having a first transmission line (474) and a second transmission line (458);
a third transmission line provided on the substrate (comprising 496 & 497), has one transmission line (496) and other transmission line (497); and
wherein the first transmission line (474) is provided between the carrier amplifier (432) and the combining node (480);

wherein the output plate has one terminal (terminal connected to the capacitor 482) and end terminal (419) connecting to an external port via the other transmission line (497), and the one terminal (terminal connected to the capacitor 482) is mounted on the one transmission line (496), and 
Ahmed although is not explicit about the third transmission line having an electrical length of equal or less than /4 radian for a signal subject to the Doherty amplifier device, Ahmed teaches that the third transmission line is the output impedance transformer for the Doherty amplifier to present the proper load impedance to combining node 480, §0087. Ahmed also identified that this third transmission line could have smaller length such as /8 or less, where  is the wavelength and is equal 2 radian at the signal frequency, therefore, /8 should correspond to /4 radian §0102, where supplemented by capacitor and bondwire inductance, §0087.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a compact length, such as /8 or less for the output transmission line (i.e. the third transmission line 496 & 497 together) in Ahmed supplemented with capacitor or inductors to as suggested by Ahmed for a compact design and thereby teaching on the limitations of claims 1 and 6. Such a modification would have been considered an obvious design modification in compact modular design of Doherty amplifiers where lumped elements and bondwires are used to reduce the microstrip transmission line lengths especially at relatively lower spectrum of RF frequency, thereby suggesting the obviousness of such a modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843